 



         

(SANDRIDGE LOGO) [d56501d5650100.gif]
EMPLOYMENT SEPARATION AGREEMENT
April 14, 2008
VIA HAND DELIVERY
Mr. Larry K. Coshow
2612 N.W. 176th Street
Edmond, OK 73003
Re: Separation Agreement
Dear Larry:
Thank you for your services to SandRidge Energy, Inc. (“SandRidge” or
“Company”). This letter will supersede the Employment Separation Agreement
previously issued to you dated March 25, 2008, and when fully executed, will
constitute the agreement between Larry K. Coshow (the “Executive”), and
SandRidge concerning the terms of Executive’s separation from employment with
the Company.

1.   Termination of Employment. The effective date of termination (the
“Termination Date”) of Executive’s employment with SandRidge pursuant to
paragraph 6.1.1 of Executive’s Employment Agreement dated January 1, 2008 shall
be April 4, 2008.   2.   Final Payment. Executive has been paid or will be paid
Executive’s earned salary through the Termination Date plus ten (10) days pay.
Executive’s final paycheck will include payment for all accrued and unused days
of earned PTO (Paid Time Off).   3.   Severance Payment. In consideration of
Executive’s service to SandRidge and Executive’s execution of this Separation
Agreement and the General Release contained hereafter, SandRidge will provide
the Executive (1) a Severance Payment equal to twelve (12) months of Executive’s
base salary in the amount of Three Hundred Nine Thousand and 00/100 Dollars
($309,000.00), less customary payroll deductions; (2) an additional cash payment
equal to ten (10) days of base salary in the amount of Eleven Thousand Eight
Hundred Eighty-four and 62/100 Dollars ($11,884.62), less customary payroll
deductions, in lieu of notification pursuant to paragraph 6.1.1 of Executive’s
current Employment Agreement; and (3) acceleration of vesting of Executive’s
Twenty Nine Thousand Two Hundred Fifty (29,250) shares of currently unvested and
outstanding SandRidge restricted stock grants, less shares for required taxes.
The acceleration of vesting of the shares of restricted stock set forth above
will be effective immediately after Executive returns an executed copy of this
Separation Agreement, or seven (7) days after that return date, whichever is
later, and after Executive has returned all SandRidge property, if any. The
Executive is a “specified employee” as defined in regulations under

1601 N.W. Expressway, Suite 1600, Oklahoma City, OK 73118 • Phone 405-753-5500,
Fax 405-753-5975 • sandridgeenergy.com

 



--------------------------------------------------------------------------------



 



    Section 409A of the Internal Revenue Code; therefore, the Severance Payment
will be paid on the first payroll payment date which is more than six (6) months
following the Termination Date. In addition, the payment will be subject to all
applicable state and federal withholdings and payroll deductions but will not
otherwise be “benefit bearing” and will not be considered as compensation for
purposes of SandRidge’s qualified 401 (k) and profit sharing plans or for
accrual of paid time off or other leaves.   4.   Return of SandRidge Property.
If Executive has any Company property in Executive’s possession, Executive
agrees to immediately return it to the Human Resources Department. Company
property includes work product, electronic devices and other physical property
of the Company. This includes equipment, supplies, keys, security access items,
passwords, credit cards, laptops, notebooks, cellular phones and Blackberries.
Executive must also return all originals and any copies of Company records. This
includes any disks, files, etc. Executive has personally generated or maintained
with respect to the Company’s business, as well as any “official” Company
records in Executive’s possession.   5.   Release of Claims. Executive waives
and releases and promises never to assert any and all claims, known and unknown,
that Executive has or might have against SandRidge and any related entities,
directors, officers, members of leadership, agents, attorneys, employees,
successors or assigns, arising from or related to Executive’s employment with
SandRidge and/or the termination of Executive’s employment with SandRidge. These
claims include, but are not limited to, personal injury claims, contract claims,
employment claims, wage and hour claims, claims arising under federal, state and
local statutory or common law such as (without limitation) Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act and the law of
contract and tort.   6.   General Release. To accept this Separation Agreement
and Executive’s Severance Payment, Executive will execute a copy of this
Separation Agreement and the attached General Release and return it to
SandRidge. Executive has twenty-one (21) days from the date of receipt of this
letter to do this. By signing this Separation Agreement, Executive is agreeing
that once seven (7) days have passed from the date Executive signs the Release,
Executive will not attempt to revoke or rescind the General Release at any time
in the future, and is agreeing not to commence any action against SandRidge in
regard to Executive’s prior employment relationship. By signing this letter,
Executive is representing to SandRidge that Executive fully understands the
General Release and will have had an opportunity to seek legal advice regarding
the General Release and the agreement proposed by this letter, if Executive
desires to do so, before signing either document. Executive is also representing
to SandRidge that between the date of this letter and the date Executive signs
the General Release, Executive has not commenced, and will not commence, any
charge, action or complaint with any court or with the Equal Employment
Opportunity Commission, the United States Department of Labor or with any other
federal or state judicial or administrative agency in regard to Executive’s
employment relationship or any matters arising out of that relationship. These
claims include, but are not limited to, claims arising under federal, state and
local statutory or common law, such as Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act and the law of contract

Page 2 of 8



--------------------------------------------------------------------------------



 



    and tort. Finally, Executive is representing that he fully understands that
any such filing or actions shall constitute a rejection or breach of our
agreement. Executive also waives and releases and promises never to assert any
such claims, even if Executive does not believe that he has such claims.   7.  
Continued Assistance. Executive will continue to cooperate with and assist
SandRidge and its representatives and attorneys as reasonably requested with
respect to any investigations, litigation, arbitration or other dispute
resolutions by being available for interviews, depositions and/or testimony in
regard to any matters in which Executive is or has been involved or with respect
to which Executive has relevant information. SandRidge will reimburse Executive
for reasonable expenses Executive may incur for travel in connection with this
obligation to assist SandRidge. In addition, SandRidge will compensate Executive
a reasonable hourly rate for all time spent by Executive in providing such
assistance.   8.   Confidential Information. During the course of Executive’s
employment with SandRidge, Executive has had access to and gained knowledge of
confidential and proprietary information; therefore, Executive agrees not to
make any independent use of or, except as required by applicable law, disclose
to any other person or organization, including any governmental agency, any of
the Company’s confidential, proprietary information unless Executive obtains the
Company’s prior written consent. This includes written and unwritten information
relating to operations, business planning and strategies, personnel, finance,
accounting, costs of providing service, operating and maintenance costs and
pricing matters. If Executive is asked to testify or provide information
pertaining to the Company, Executive will promptly notify the Company’s
attorneys, McAfee & Taft, 10th Floor, Two Leadership Square, 211 North Robinson,
Oklahoma City, OK 73102, Attn: Michael F. Lauderdale, and provide a copy of the
legal process documents so that, if appropriate, they may seek to have the legal
process quashed or a protective order. In addition, and as noted below, certain
provisions in Executive’s Employment Agreement with SandRidge regarding
confidentiality remain in full force and effect.       Executive also agrees
that all such Confidential Information together with all copies in any format
thereof and notes and other summaries thereof are and shall remain the sole
property of SandRidge. Executive agrees to return to SandRidge any such
Confidential Information and all copies, notes or other summaries thereof which
Executive may have in his possession on the Executive’s Termination Date. These
obligations described in this paragraph shall apply whether Executive accepts
the Severance Payment or not. This commitment of confidentiality shall also
apply to the terms of this Separation Agreement, except for discussions with
Executive’s spouse, Executive’s personal attorney and/or accountants, or as
needed to enforce our agreement. Any disclosure by such individuals shall be
deemed a disclosure by Executive and shall have the same consequences as a
breach of our agreement directly by the Executive.   9.   Future Activities. For
a period of five (5) years from the execution of the Agreement, Executive will
not at any time in the future voluntarily contact or voluntarily participate
with any governmental agency in connection with any complaint or

Page 3 of 8



--------------------------------------------------------------------------------



 



    investigation pertaining to the Company, and Executive will not be employed
or otherwise act as an expert witness or consultant or in any similar paid
capacity in any litigation, arbitration, regulatory or agency hearing or other
adversarial or investigatory proceeding involving the Company. In addition, the
Executive will not voluntarily have any contact with any of the Company’s
current or former employees for purposes of soliciting, advising about or
discussing their participation or potential participation in any litigation,
arbitration, regulatory or agency hearing or other adversarial or investigatory
proceeding involving the Company.   10.   Preserving the Company Name. Executive
will not at any time in the future defame, disparage or make statements or
disparaging remarks which could embarrass or cause harm to SandRidge’s name and
reputation or the names and reputation of any of its officers, directors,
representatives, agents, employees or SandRidge’s current, former or prospective
vendors, professional colleagues, professional organizations, associates or
contractors, to any governmental or regulatory agency or to the press or media.
“Disparagement” as used herein means the form and substance of any
communication, regardless of whether or not Executive believes it to be true,
that tends to degrade or belittle SandRidge or subject it to ridicule or
embarrassment. Executive agrees this paragraph is a material provision of this
Separation Agreement and that in the event of breach, Executive will be liable
for the return of the value of all consideration received as well as any other
damages sustained by SandRidge. This non-disparagement provision shall be deemed
mutual, insofar as the parties affected are within the control of SandRidge.  
11.   Employment Verification. SandRidge may respond to inquiries from third
parties about Executive’s employment with SandRidge by identifying Executive’s
date of hire, Termination Date and position held on the Termination Date.   12.
  Forfeiture. In the event that Executive breaches in any material respect any
of his obligations under this Separation Agreement or as otherwise imposed by
law, SandRidge shall be entitled to stop payment of any benefit due under this
agreement and shall be entitled to recover any benefits paid under the agreement
and to obtain all other relief provided by law or equity, including, but not
limited to, injunctive relief.   13.   Additional Warranties. Executive
represents and warrants that as of this date Executive has suffered no work
related injury during his employment with SandRidge and that Executive has no
intention of filing a claim for worker’s compensation benefits arising from any
incident occurring during Executive’s employment with the Company. Executive
further represents and warrants that he has accounted to the Company for any and
all hours worked through the Termination Date, including overtime and that
Executive has been paid for such hours worked at the appropriate rate. Executive
also represents and warrants that he is not due any additional compensation for
unused PTO.   14.   No Admission/Offer of Compromise. By making this severance
offer, SandRidge is not admitting liability or responsibility for any past due
wages or other consideration. Any alleged responsibility or liability on the
part of the Company has been and continues to

Page 4 of 8



--------------------------------------------------------------------------------



 



    be denied. In addition, this severance offer constitutes an offer of
compromise pursuant to the applicable rules of evidence.   15.   Severability.
If any portion, provision or part of this Separation Agreement is held,
determined or adjudicated to be invalid, unenforceable or void for any reason
whatsoever, each such portion, provision or part shall be severed from the
remaining portions, provisions or parts of this Separation Agreement and shall
not affect the validity or enforceability of such remaining portions, provisions
or parts.   16.   Entire Agreement/Employment Agreement. Except as provided for
below, Executive agrees that the Employment Agreement dated January 1, 2008 is
void and of no further force or effect; however, Executive acknowledges and
agrees that Sections 7, 8, 9, 10, 11, 12, 13 and 14 remain in full force and
effect. This Separation Agreement between Executive and SandRidge, in the event
Executive executes this letter, will be in consideration of the mutual promises
described above. Except as provided for above, this Separation Agreement and the
General Release will constitute the entire agreement between Executive and
SandRidge with respect to Executive’s separation from employment. There are no
agreements, written or oral, express or implied, between the parties hereto,
concerning the subject matter hereof, except the agreements set forth in this
Separation Agreement and except for the provisions in Executive’s current
Employment Agreement that remain in force.

We are pleased that we were able to part ways on these amicable terms. We wish
you every success in your future endeavors.
Sincerely,
SANDRIDGE ENERGY, INC.
Agreed to on behalf of SandRidge Energy, Inc.
/s/ Tom L. Ward                                        
Tom L. Ward
Chairman and CEO
By signing this letter, Executive acknowledges that he has been given the
opportunity to review this Separation Agreement carefully; that Executive has
read this Separation Agreement and understands the terms of the Separation
Agreement; and that he voluntarily agrees to them.

             
ACCEPTED AND AGREED TO BY EXECUTIVE:
           
 
           
/s/ Larry K. Coshow
 
Larry K. Coshow
      4/14/08
 
Date    

Page 5 of 8



--------------------------------------------------------------------------------



 



NOTICE
Various laws, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal Pay Act,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, the Employee
Retirement Income Security Act and the Veterans Reemployment Rights Act (all as
amended from time to time), prohibit employment discrimination based on sex,
race, color, national origin, religion, age, disability, eligibility for covered
employee benefits and veteran status. Executive may also have rights under laws
such as the Older Worker Benefit Protection Act of 1990, the Worker Adjustment
and Retraining Act of 1988, the Fair Labor Standards Act, the Family and Medical
Leave Act, the Occupational Health and Safety Act and other federal, state
and/or municipal statutes, orders or regulations pertaining to labor, employment
and/or employee benefits. These laws are enforced through the United States
Department of Labor and its agencies, including the Equal Employment Opportunity
Commission (EEOC), and various state and municipal labor departments, fair
employment boards, human rights commissions and similar agencies.
This General Release is being provided to the Executive in connection with the
special, individualized severance package outlined in the proposed Separation
Agreement dated March 25, 2008. Executive has until the close of business
twenty-one (21) days from the date Executive receives the March 25, 2008 letter
and this General Release to make his decision. Executive may accept the special,
individualized severance package by signing the Separation Agreement at any time
during that period. If Executive does not accept the severance package and sign
and return this General Release within twenty-one (21) days, Executive will not
be eligible for the special, individualized severance package.
BEFORE EXECUTING EITHER THE PROPOSED SEPARATION AGREEMENT OR THIS GENERAL
RELEASE EXECUTIVE SHOULD REVIEW THESE DOCUMENTS CAREFULLY AND CONSULT AN
ATTORNEY.
Executive may revoke this General Release within seven (7) days after Executive
signs it and it shall not become effective or enforceable until that revocation
period has expired. Any revocation must be in writing and must be received by
the Company’s Human Resource Department, Attn: Mary Whitson within the seven
(7) day period following Executive’s execution of this General Release.
GENERAL RELEASE
Executive’s employment with SandRidge is terminated effective March 25, 2008. In
consideration of the special, individualized severance package offered to the
Executive by SandRidge and the separation benefits Executive will receive as
reflected in a letter dated March 25, 2008 (the “Separation Agreement”),
Executive hereby releases and discharges SandRidge and its predecessors,
successors, affiliates, and partners and each of those entities’ employees,
officers, directors and agents (hereafter collectively referred to as the
“Company”) from all claims, liabilities, demands, and causes of action, known or
unknown, fixed or contingent, which Executive may have or claim to have against
the Company either as a result of Executive’s past employment with the

Page 6 of 8



--------------------------------------------------------------------------------



 



Company and/or the severance of that relationship and/or otherwise, and hereby
waive any and all rights I may have with respect to and promise not to file a
lawsuit to assert any such claims.
This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Veterans Reemployment Rights Act (all as amended from time to
time). This General Release also includes, but is not limited to, any rights
Executive may have under the Older Workers Benefit Protection Act of 1990, the
Worker Adjustment and Retraining Act of 1988, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Occupational Health and Safety Act and any
other federal, state and/or municipal statutes, orders or regulations pertaining
to labor, employment and/or employee benefits. This General Release also applies
to any claims or rights Executive may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any express or implied employment contracts, and
to any claims Executive may have against the Company for fraudulent inducement
or misrepresentation, defamation, wrongful termination or other retaliation
claims in connection with workers’ compensation or alleged “whistleblower”
status or on any other basis whatsoever.
It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims Executive may have against the Company which
arise after the date Executive executes this General Release or on any vested
rights Executive may have under any of the Company’s qualified benefit plans or
arrangements as of or after Executive’s last day of employment with the Company
or on any of the Company’s obligations under the Separation Agreement.
Executive has carefully reviewed and fully understands all the provisions of the
Separation Agreement and General Release, including the foregoing Notice.
Executive has not relied on any representation or statement, oral or written, by
the Company or any of its representatives, which is not set forth in those
documents.
Except for the provisions in the Executive’s January 1, 2008 Employment
Agreement that remain in effect as set forth in the Separation Agreement, the
Separation Agreement and this General Release, including the foregoing Notice,
set forth the entire agreement between Executive and the Company with respect to
this subject. Executive understands that his receipt and retention of the
Severance Payment covered by the Separation Agreement are contingent not only on
Executive’s execution of this General Release, but also on Executive’s continued
compliance with his other obligations under the Separation Agreement and the
applicable provisions in Executive’s Employment Agreement.
Executive acknowledges that the Company gave the Executive twenty-one (21) days
to consider whether he wishes to accept or reject the separation benefits
Executive is eligible to receive under the Separation Agreement in exchange for
this General Release. Executive also acknowledges that the Company advised him
to seek independent legal advice as to these matters, if Executive chose to do
so. Executive hereby represents and

Page 7 of 8



--------------------------------------------------------------------------------



 



states that he has taken such actions and obtained such information and
independent legal or other advice, if any, that Executive believed were
necessary for him to fully understand the effects and consequences of the
Separation Agreement and this General Release prior to signing those documents.
Date: 4/14/08, 2008

/s/ Larry K. Coshow                                          
Larry K. Coshow

Page 8 of 8